Citation Nr: 0937861	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-21 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased disability rating for bipolar 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to February 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the San Diego, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an increase above the existing 30 percent 
disability rating for the Veteran's service-connected bipolar 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a disability rating higher than 30 
percent for bipolar disorder.  He asserts that his bipolar 
disorder has worsened over time.  In August 2009, the Veteran 
had a videoconference hearing before the undersigned Veterans 
Law Judge.  He indicated that the manifestations and effects 
of his bipolar disorder had worsened since the most recent VA 
mental health examination he had, which was in 2005.  The 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran reported that he received ongoing VA outpatient 
mental health treatment.  The Veteran's claims file contains 
records of his treatment at the VA Mission Valley Outpatient 
Clinic in San Diego.  The most recent of the records shows 
treatment in July 2007.

The Board will remand the case to obtain more recent evidence 
regarding the effects of the Veteran's bipolar disorder.  The 
Veteran is to have a new VA psychiatric examination, and 
records of his treatment from 2007 forward are to be 
obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA outpatient mental 
health treatment of the Veteran from 
January 2007 forward at the VA Mission 
Valley Outpatient Clinic in San Diego, 
California.  Associate those records with 
the Veteran's claims file.

2.  Schedule the Veteran for a VA 
psychiatric examination to obtain evidence 
regarding the current manifestations, 
effects, and severity of the Veteran's 
service-connected bipolar disorder.  
Provide the examiner with the Veteran's 
claims file for review.  The examiner 
should discuss the effects of the 
Veteran's bipolar disorder on his 
functioning in pursuing education or work, 
and on his social functioning.  The 
examiner should obtain history, including 
recent history, regarding the Veteran's 
bipolar disorder.  The examiner should 
indicate whether, at the time of the 
examination, the Veteran seems to be in a 
manic period, a depressive period, or 
neither.  The examiner should report 
whether, during manic or depressive 
periods, the Veteran's bipolar disorder 
has manifestations such as suicidal 
ideation, difficulty functioning 
independently, appropriately, and 
effectively, flattened affect, memory 
impairment, impaired judgment, impaired 
thinking, disturbances of motivation, or 
disturbances of mood.  The examination 
findings should include a global 
assessment of functioning (GAF) score.

3.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied or less than fully 
granted, issue a supplemental statement of 
the case and afford the Veteran an 
opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




